Exhibit 10.15.1
WAIVER, CONSENT AND AMENDMENT NO. 6
TO AMENDED AND RESTATED SALE AND SERVICING AGREEMENT
     This WAIVER, CONSENT AND AMENDMENT NO. 6 TO AMENDED AND RESTATED SALE AND
SERVICING AGREEMENT (this “Amendment”), is dated as of February 17, 2009, among
CSE QRS FUNDING I LLC, as seller (together with its successors and assigns, in
such capacity, the “Seller”), CSE Mortgage LLC, as originator (together with its
successors and assigns, in such capacity, the “Originator”) and as servicer
(together with its successors and assigns, in such capacity, the “Servicer”),
Wachovia Bank, National Association, as a purchaser (together with its
successors and assigns, “WBNA”), Fairway Finance Company, LLC, as a purchaser
(together with its successors and assigns, “Fairway”), JPMorgan Chase Bank,
National Association, as a purchaser (together with its successors and assigns,
“JPMorgan”), Three Pillars Funding LLC, as a purchaser (together with its
successors and assigns, “Three Pillars”), Scaldis Capital Limited, as an
additional purchaser (together with its successors and assigns, “Scaldis”),
Wachovia Capital Markets, LLC, as the administrative agent (together with its
successors and assigns, in such capacity, the “Administrative Agent”) and as the
purchaser agent for WBNA (together with its successors and assigns, in such
capacity, “WBNA Agent”), BMO Capital Markets Corp. (f/k/a Harris Nesbitt Corp.),
as the purchaser agent for Fairway (together with its successors and assigns, in
such capacity, the “Fairway Agent”), JPMorgan Chase Bank, National Association,
as the purchaser agent for JPMorgan (together with its successors and assigns,
in such capacity, the “JPMorgan Agent”), SunTrust Robinson Humphrey, Inc., as
the purchaser agent for Three Pillars (together with its successors and assigns,
in such capacity, the “Three Pillars Agent”), Fortis Bank S.A./N.V., as the
additional agent for Scaldis (together with its successors and assigns, in such
capacity, “Scaldis Agent”), Wells Fargo Bank, National Association (“Wells
Fargo”), not in its individual capacity but as the backup servicer (together
with its successors and assigns, in such capacity, the “Backup Servicer”) and
not in its individual capacity but as the collateral custodian (together with
its successors and assigns, in such capacity, the “Collateral Custodian”) and
Wachovia Bank, National Association, not in its individual capacity but as the
hedge counterparty (together with its successors and assigns, in such capacity,
the “Hedge Counterparty”). Capitalized terms used but not defined herein have
the meanings provided in the Sale and Servicing Agreement (as defined below).
RECITALS
     WHEREAS, the above-named parties (other than JPMorgan and WBNA, as
purchasers) together with Symphony No. 4, LLC (“Symphony”), as a purchaser, and
Dresdner Bank AG, New York Branch (“Dresdner Bank”), as a purchaser agent, have
entered into the Amended and Restated Sale and Servicing Agreement, dated as of
April 28, 2006 (such agreement as amended, modified, supplemented, waived or
restated from time to time, the “Sale and Servicing Agreement”);
     WHEREAS, Symphony and Dresdner Bank are no longer parties to the Sale and
Servicing Agreement; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to and in accordance with Section 13.1 of the Sale and
Servicing Agreement, the parties hereto desire to provide for certain amendments
to the Sale and Servicing Agreement as provided for herein;
     NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. AMENDMENTS.
     (a) The definition of “Change-in-Control” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended and restated in its entirety as follows:
     ““Change-in-Control”: Any of the following:
     (a) any Person or two or more Persons acting in concert shall have acquired
“beneficial ownership,” directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of, or control
over, Voting Stock of CapitalSource Inc. (or other securities convertible into
such Voting Stock) representing 33-1/3% or more of the combined voting power of
all Voting Stock of CapitalSource Inc.;
     (b) the sale, lease, transfer, conveyance or other disposition (other than
by way of merger or consolidation), in one or a series of related transactions,
of all or substantially all of the assets of CapitalSource Inc. and its
Subsidiaries taken as a whole to any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act);
     (c) the failure of CapitalSource Inc. to own (directly or through wholly
owned subsidiaries) 99.9% of the outstanding Voting Stock of the Originator or
any Servicing Guarantor;
     (d) the creation or imposition of any Lien on any limited liability company
membership interests in the Seller; provided, however, that it shall not be a
Change-in-Control if a Lien on such limited liability membership interests of
the Seller shall be created or imposed in favor of WBNA, as agent, or its
successors, assigns or subsequent transferees in such capacity, in connection
with (i) that certain Credit Agreement, dated as of March 14, 2006, by and among
CapitalSource Inc., the guarantors listed therein, the lenders listed therein,
WBNA and Bank of America, N.A., and all Credit Documents (as defined therein)
thereunder, (ii) that certain Pledge Agreement, dated as of December 23, 2008,
by and among CapitalSource Inc., its direct and indirect subsidiaries listed
therein, WBNA, the Collateral Custodian and CapitalSource Finance LLC, and
(iii) that certain Security Agreement, dated as of December 23, 2008, by and
among CapitalSource Inc., its direct and indirect subsidiaries listed therein
and WBNA;
     (e) the failure by the Originator to own all of the limited liability
company membership interests in the Seller; provided, however, that it shall not
be a Change-in-Control if WBNA, or its successors, assigns or subsequent
transferees, shall own such limited liability membership interests of the
Seller; or

-2-



--------------------------------------------------------------------------------



 



     (f) CapitalSource Finance LLC and/or CapitalSource Bank shall fail to be
the sub-servicer.
     Notwithstanding the foregoing, solely for the purpose of determining
whether there has been a Change-in-Control pursuant to clause (a) above, any
purchase by one or more Excluded Persons which increases any of such Excluded
Persons’ direct or indirect ownership interest (whether individually or in the
aggregate) in the Voting Stock of CapitalSource Inc. shall not constitute a
Change-in-Control even if the amount of Voting Stock acquired or controlled by
such Excluded Person(s) exceeds (whether individually or in the aggregate)
33-1/3% of the combined voting power of all Voting Stock of the Originator, any
Servicing Guarantor or CapitalSource Inc., as applicable; provided that for so
long as any of such Excluded Persons’ direct or indirect ownership interest in
the Voting Stock of the Originator, any Servicing Guarantor or CapitalSource
Inc. exceeds (individually or in the aggregate) 33-1/3% of the combined voting
power of all Voting Stock of the Originator, any Servicing Guarantor or
CapitalSource Inc, as applicable, the initiation by the Originator, any
Servicing Guarantor or CapitalSource Inc. of any action intended to terminate or
having the effect of terminating the registration of its securities under
Section 12(g) of the Exchange Act or intended to suspend or having the effect of
suspending its obligation to file reports with the U.S. Securities and Exchange
Commission under Sections 13 and 15(d) of the Exchange Act, shall constitute a
Change-in-Control. “Excluded Person” shall mean each of John Delaney, Farallon
Capital Management, LLC, and Madison Dearborn Partners, LLC and their respective
Affiliates. As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act.”
     (b) The definition of “Credit Party” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting reference to the company
“CapitalSource TRS Inc.” and replacing it with the company “CapitalSource TRS
LLC (f/k/a CapitalSource TRS Inc.)”.
     (c) The definition of “Facility Amount” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting reference to the number
“2,000,000,000” and replacing it with the number “250,000,000”.
     (d) The definition of “Minimum Pool Yield” in Section 1.1 of the Sale and
Servicing Agreement is hereby amended by deleting reference to the percentage
“2.00%” and replacing it with the percentage “1.00%”.
     (e) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “326,000,000” in clause (1)(A) thereof and
replacing it with the number “100,000,000”.
     (f) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “101,875,000” in clause (1)(B) thereof and
replacing it with the number “31,250,000”.
     (g) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “163,000,000” in clause (1)(C) thereof and
replacing it with the number “50,000,000”.

-3-



--------------------------------------------------------------------------------



 



     (h) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “163,000,000” in clause (1)(D) thereof and
replacing it with the number “50,000,000”.
     (i) Section 2.1(a) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “61,125,000” in clause (1)(E) thereof and
replacing it with the number “18,750,000”.
     (j) Section 2.1(e) of the Sale and Servicing Agreement is hereby amended by
deleting reference to the number “2,000,000,000” and replacing it with the
number “250,000,000”.
     (k) Section 5.4(m) of the Sale and Servicing Agreement is hereby amended by
deleting the phrase “(including any merger or consolidation of the Originator or
transfer of substantially all of its assets and its business)”.
     (l) The signature page for WBNA is hereby amended by deleting reference to
the number “326,000,000” and replacing it with the number “100,000,000”.
     (m) The signature page for JPMorgan is hereby amended by deleting reference
to the number “163,000,000” and replacing it with the number “50,000,000”.
     (n) The signature page for Fairway is hereby amended by deleting reference
to the number “101,875,000” and replacing it with the number “31,250,000”.
     (o) The signature page for Three Pillars is hereby amended by deleting
reference to the number “163,000,000” and replacing it with the number
“50,000,000”.
     (p) The signature page for Scaldis is hereby amended by deleting reference
to the number “61,125,000” and replacing it with the number “18,750,000”.
     SECTION 2. WAIVER.
     (a) Solely with respect to a merger or consolidation of the Servicer into
any other Person for tax purposes (a “Tax Merger”), each of the Seller, the
Servicer, the Backup Servicer, the Collateral Custodian, the Administrative
Agent and the Secured Parties hereby agree to a one-time waiver of the
requirements set forth in Section 5.5(b)(i) of the Sale and Servicing Agreement
that the Servicer be the surviving entity of such Tax Merger; provided, however,
that such waiver shall not be effective until the Seller has delivered (i) to
the Administrative Agent and each Purchaser Agent an Officer’s Certificate and
an Opinion of Counsel each stating that such Tax Merger complies with
Section 5.5 of the Sale and Servicing Agreement and that all conditions
precedent therein provided for relating to such transaction have been complied
with and, in the case of the Opinion of Counsel, that all agreements with
respect to such Tax Merger to which the Servicer is a party are legal, valid and
binding with respect to the Servicer and such other matters as the
Administrative Agent may reasonably request, (ii) favorable bring-down opinions
of counsel for the Originator, the Seller and the Servicer, in form and
substance satisfactory the Administrative Agent, and (iii) a merger agreement or
substantially similar document to the Administrative Agent and each Purchaser
Agent which states, to the reasonable

-4-



--------------------------------------------------------------------------------



 



satisfaction of the Administrative Agent, that the surviving entity of such Tax
Merger shall assume all of the assets and liabilities of the Servicer.
     (b) Solely with respect to each Determination Date that occurs in
January 2009, February 2009 and March 2009 where the Average Portfolio
Charged-Off Ratio exceeds 4.0%, each of the Seller, the Servicer, the Backup
Servicer, the Collateral Custodian, the Administrative Agent and the Secured
Parties hereby agree to a one-time waiver per each such Determination Date of
such Termination Event as set forth in Section 10.1(c) of the Sale and Servicing
Agreement; provided, however, that no waiver is granted hereby for any
Determination Date not set forth in this Section 2(b); provided, further, that
at any time after the date hereof when the Average Portfolio Charged-Off Ratio
exceeds 4.0%, the Seller shall be prohibited from requesting an Advance from any
of the Purchasers or their respective Purchaser Agents.
     SECTION 3. CONSENT.
     (a) Pursuant to Section 5.2(j) of the Sale and Servicing Agreement, the
Administrative Agent and each Purchaser Agent hereby consent to the amendment to
the operating agreement of the Seller as set forth on Exhibit A hereto.
     (b) Pursuant to Section 5.5(b) of the Sale and Servicing Agreement, the
Administrative Agent and each Purchaser Agent hereby consent to a Tax Merger,
which shall be completed within 30 days of the date first set forth above, and
hereby agree that this Amendment constitutes notice of such Tax Merger.
     SECTION 4. AGREEMENT IN FULL FORCE AND EFFECT AS AMENDED.
     Except as specifically amended hereby, all provisions of the Sale and
Servicing Agreement shall remain in full force and effect. After this Amendment
becomes effective, all references to the Sale and Servicing Agreement, and
corresponding references thereto or therein such as “hereof,” “herein,” or words
of similar effect referring to the Sale and Servicing Agreement shall be deemed
to mean the Sale and Servicing Agreement as amended hereby. This Amendment shall
not constitute a novation of the Sale and Servicing Agreement, but shall
constitute an amendment thereof. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Sale and Servicing
Agreement other than as expressly set forth herein.
     SECTION 5. REPRESENTATIONS.
     Each of the Originator, the Servicer and the Seller, severally for itself
only, represents and warrants as of the date of this Amendment as follows:
     (i) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
     (ii) the execution, delivery and performance by it of this Amendment and
the Sale and Servicing Agreement as amended hereby are within its powers, have
been duly authorized, and do not contravene (A) its charter, by-laws, or other
organizational documents, or (B) any Applicable Law;

-5-



--------------------------------------------------------------------------------



 



     (iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment and the Sale and Servicing Agreement as amended
hereby by or against it;
     (iv) this Amendment has been duly executed and delivered by it;
     (v) each of this Amendment and the Sale and Servicing Agreement as amended
hereby constitutes its legal, valid and binding obligation enforceable against
it in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and
     (vi) there is no Termination Event or Unmatured Termination Event that has
not been otherwise waived in this Amendment.
     SECTION 6. CONDITIONS TO EFFECTIVENESS.
     The effectiveness of this Amendment is conditioned upon: (i) payment of the
outstanding fees and disbursements of the Purchasers; (ii) payment of the
outstanding fees and disbursements of Dechert LLP, as counsel to the
Administrative Agent and the Purchasers; (iii) delivery of executed signature
pages by all parties hereto to the Administrative Agent; (iv) delivery of a duly
executed Variable Funding Note in the name of “Wachovia Capital Markets, LLC, as
the WBNA Agent” and in the face amount equal to $100,000,000; (v) delivery of a
duly executed Variable Funding Note in the name of “BMO Capital Markets Corp.,
as the Fairway Agent” and in the face amount equal to $31,250,000; (vi) delivery
of a duly executed Variable Funding Note in the name of “JPMorgan Chase Bank,
National Association” and in the face amount equal to $50,000,000;
(vii) delivery of a duly executed Variable Funding Note in the name of “SunTrust
Robinson Humphrey, Inc., as the Three Pillars Agent” and in the face amount
equal to $50,000,000; (viii) delivery of a duly executed Variable Funding Note
in the name of “Fortis Bank S.A./N.V., as the Scaldis Agent” and in the face
amount equal to $18,750,000; and (ix) delivery and execution of certain
amendments to each Purchaser Fee Letter by the parties thereto.
     SECTION 7. MISCELLANEOUS.
     (a) Without in any way limiting any other obligation hereunder or under the
Transaction Documents, the Seller agrees to provide, from time to time, any
additional documentation and to execute additional acknowledgements, amendments,
instruments or other agreements as may be reasonably requested and required by
the Administrative Agent to effectuate the foregoing.
     (b) This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

-6-



--------------------------------------------------------------------------------



 



     (c) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (d) This Amendment may not be amended or otherwise modified except as
provided in the Sale and Servicing Agreement.
     (e) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
     (f) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
     (g) This Amendment and the Sale and Servicing Agreement represent the final
agreement among the parties with respect to the matters set forth therein and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements among the parties. There are no unwritten oral agreements among the
parties with respect to such matters.
     (h) Each of the Purchasers and Purchaser Agents party hereto agree to use
commercially reasonable efforts to promptly deliver for cancellation any and all
Variable Funding Notes issued under the Sale and Servicing Agreement prior to
the date of this Amendment and held by such Purchaser or Purchaser Agent to
Patton Boggs LLP, as counsel for the Seller, at 2001 Ross Avenue, Suite 3000,
Dallas, TX 75201, Attn: James L. Baker.
     (i) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE SALE AND SERVICING AGREEMENT AND SHALL BE
SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS SET FORTH IN THE SALE
AND SERVICING AGREEMENT.
[Remainder of Page Intentionally Left Blank]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Waiver, Consent and
Amendment to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

            CSE QRS FUNDING I LLC, as Seller
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President & Treasurer        CSE MORTGAGE LLC, as Originator and
as Servicer
      By:   /S/ JEFFREY A. LIPSON         Name:   Jeffrey A. Lipson       
Title:   Vice President & Treasurer     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION
      By:   /S/ MIKE ROMANZO         Name:   Mike Romanzo        Title:  
Director        WACHOVIA CAPITAL MARKETS, LLC, as the Administrative Agent and
as the WBNA Agent
      By:   /S/ RAJ SHAH         Name:   Raj Shah        Title:   Managing
Director     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            FAIRWAY FINANCE COMPANY, LLC
      By:   /S/ PHILIP A. MARTONE         Name:   Philip A. Martone       
Title:   Vice President        BMO CAPITAL MARKETS CORP. (f/k/a Harris Nesbitt
Corp.), as the Fairway Agent
      By:   /S/ KEITH J. NIEBRUGGE         Name:   Keith J. Niebrugge       
Title:   Managing Director     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /S/ RICHARD J. POWOROZNEK         Name:   Richard J. Poworoznek     
  Title:   Executive Director        JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as the JPMorgan Agent
      By:   /S/ RICHARD J. POWOROZNEK         Name:   Richard J. Poworoznek     
  Title:   Executive Director     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            THREE PILLARS FUNDING LLC
      By:   /S/ DORIS J. HEARN         Name:   Doris J. Hearn        Title:  
Vice President        SUNTRUST ROBINSON HUMPHREY, INC., as the Three Pillars
Agent
      By:   /S/ MICHAEL G. MAZA         Name:   Michael G. Maza        Title:  
Managing Director     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            SCALDIS CAPITAL LIMITED
      By:   /S/ ANNE-MARIE BURNS         Name:   Anne-Marie Burns       
Title:   Director        FORTIS BANK S.A./N.V., as the Scaldis Agent
      By:   /S/ DIDIER LANNOY         Name:   Didier Lannoy        Title:  
Chief of Staff, Global Markets              By:   /S/ KATHERINE DIOR        
Name:   Katherine Dior        Title:   Head of New Issues, Global Markets     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual
capacity but solely as the Backup Servicer and as the Collateral Custodian
      By:   /S/ JEANINE C. CASEY         Name:   Jeanine C. Casey       
Title:   Vice President     

 